DETAILED ACTION
Claims 21-40 are presented for examination.
Claims 1-20 are canceled.
Claims 21-40 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,026,175. 
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application merely broadens the scope of the claims of the Patent by eliminating the elements and their functions of the claims, and claims of this instant application are therefore and obvious variant thereof.
Instant Application 17/326858
U.S. Patent No. 11,026,175
Claim 21: A method comprising:
Claim 1: A method comprising: 
generating, using a processing device, a target-wake-time (TWT) agreement based on availability of a first transceiver and a plurality of wireless devices;
generating, using a processing device, a target-wake-time (TWT) agreement, the TWT agreement being determined based on availability of a first transceiver and a plurality of wireless devices;
generating, using the processing device, a medium access schedule for the first transceiver using a first transmission protocol based, at least in part, on transmission events determined based on a second transmission protocol of a second transceiver, the first transmission protocol and the second transmission protocol being different transmission protocols, the second transceiver being collocated in the same device as the first transceiver and sharing a transmission medium with the first transceiver, and the medium access schedule being a TWT schedule including one or more active times for the first transceiver and each of the plurality of wireless devices determined based on a timing and duty cycle of the second transmission protocol and activity of the second transceiver; and
generating, using the processing device, a medium access schedule for the first transceiver using a first transmission protocol based, at least in part, on transmission events determined based on a second transmission protocol of a second transceiver, the first transmission protocol and the second transmission protocol being different transmission protocols, the second transceiver being collocated in the same device as the first transceiver and sharing a transmission medium with the first transceiver, and the medium access schedule being a TWT schedule having wake times and sleep times for the first transceiver and the plurality of wireless devices determined based on a timing and duty cycle of the second transmission protocol and an alignment with activity of the second transceiver; and
transmitting the TWT schedule to the plurality of wireless devices, the TWT schedule
identifying the one or more active times to the plurality of wireless devices.
transmitting the TWT schedule to the plurality of wireless devices, the TWT schedule identifying the plurality of wake times and a plurality of sleep times to the plurality of wireless devices.
Instant Application 17/326858
U.S. Patent No. 11,026,175
Claim 22: The method of claim 21, wherein the first transceiver is a wireless local area network
(WLAN) transceiver compatible with a Wi-Fi transmission protocol, and wherein the plurality of wireless devices is compatible with the Wi-Fi transmission protocol.
Claim 2: The method of claim 1, wherein the first transceiver is a wireless local area network (WLAN) transceiver compatible with a Wi-Fi transmission protocol, and wherein the plurality of wireless devices is compatible with the Wi-Fi transmission protocol.
Instant Application 17/326858
U.S. Patent No. 11,026,175
Claim 23: The method of claim 22, wherein the second transceiver is a Bluetooth transceiver, and wherein a transmission parameter of the second transceiver identifies one or more parameters of a Bluetooth transmission protocol.
Claim 3: The method of claim 2, wherein the second transceiver is a Bluetooth transceiver, and wherein a transmission parameter of the second transceiver identifies one or more parameters of a Bluetooth transmission protocol.
Instant Application 17/326858
U.S. Patent No. 11,026,175
Claim 24: The method of claim 23, wherein the TWT schedule is generated based, at least in
part, on Bluetooth sync events associated with the second transceiver.
Claim 4: The method of claim 3, wherein the TWT schedule is generated based, at least in part, on Bluetooth sync events associated with the second transceiver.
Instant Application 17/326858
U.S. Patent No. 11,026,175
Claim 25: The method of claim 23, wherein active times and a plurality of inactive times are determined based, at least in part, on a duty cycle of the Bluetooth transmission protocol.
Claim 5: The method of claim 3, wherein the plurality of wake times and a plurality of sleep times are determined based, at least in part, on a duty cycle of the Bluetooth transmission protocol.
Instant Application 17/326858
U.S. Patent No. 11,026,175
Claim 26: The method of claim 21 further comprising: generating, using the processing device, a first control signal to grant or deny transmission medium access to the first transceiver based, at least in part, on the TWT schedule; and generating, using the processing device, a second control signal to grant or deny transmission medium access to the second transceiver based, at least in part, on the TWT schedule.

Claim 6: The method of claim 1 further comprising: generating, using the processing device, a first control signal to grant or deny transmission medium access to the first transceiver based, at least in part, on the TWT schedule; and generating, using the processing device, a second control signal to grant or deny transmission medium access to the second transceiver based, at least in part, on the TWT schedule.
Instant Application 17/326858
U.S. Patent No. 11,026,175
Claim 27: The method of claim 26, wherein the first control signal grants transmission medium access to the first transceiver during an active time identified by the TWT schedule, and wherein the
second control signal grants transmission medium access to the second transceiver during an inactive time identified by the TWT schedule.

Claim 7: The method of claim 6, wherein the first control signal grants transmission medium access to the first transceiver during a wake time identified by the TWT schedule, and wherein the second control signal grants transmission medium access to the second transceiver during a sleep time identified by the TWT schedule.
Instant Application 17/326858
U.S. Patent No. 11,026,175
Claim 28: The method of claim 21, wherein the first transceiver and the second transceiver operate on the same frequency band, and wherein the TWT schedule is transmitted in a beacon frame.

Claim 8: The method of claim 1, wherein the first transceiver and the second transceiver operate on the same frequency band, and wherein the TWT schedule is transmitted in a beacon frame.


Claims 29-40 discloses similar limitations as claims 9-20 of the patent and are therefore rejected for the same reason as indicated above.

Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under Nonstatutory Double Patenting, set forth in this Office action.
Claims 21-40 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 21, “... a target-wake-time (TWT) agreement based on availability of a first transceiver and a plurality of wireless devices; generating ..., a medium access schedule for the first transceiver using a first transmission protocol based, ... on transmission events determined based on a second transmission protocol of a second transceiver, ..., the second transceiver being collocated in the same device as the first transceiver and sharing a transmission medium with the first transceiver, and ... a TWIT schedule including … active times... determined based on a timing and duty cycle of the second transmission protocol and activity of the second transceiver, ...” and in combination with other recited limitations in claim 21.

Note that the first closest prior art of record is Jia et al., U.S. Publication No. 2017/0339680, which discloses two collocated transceivers (scheduling submodules 343, 344 and transceivers 311) for each subset of the STAs) that are implemented in the same communication device (fig. 3, AP 300) and that use different transmission protocols (using distinct communication protocols), where a medium access schedule for one of the transceivers is generated based on transmission events of the other collocated transceiver (based at least in part on the amount and/or priority of buffered DL/UL data for each of the stations STA1-STA4) [fig. 10, paragraphs 0038, 0058, 0070]. The cited portions of Jia does not disclose generating a medium access schedule where the second transceiver being collocated in the same device as the first transceiver and sharing a transmission medium with the first transceiver, and the medium access schedule being a TWT schedule including active times for the first transceiver and the plurality of wireless devices determined based on a timing and duty cycle of the second transmission protocol and activity of the second transceiver. Therefore, Jia fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art of record is Neelisetty et al., U.S. Publication No. 2017/0064619, which discloses the second transceiver being collocated in the same device as the first transceiver and sharing a transmission medium with the first transceiver [fig. 2, 3A-3C, paragraphs 0048, 0050]. The cited portions of Neelisetty do not disclose wherein the medium access schedule being a TWT schedule including active times for the first transceiver and the plurality of wireless devices determined based on a timing and duty cycle of the second transmission protocol and activity of the second transceiver. Therefore, Neelisetty fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Jia or Neelisetty disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 29 and 37, include similar features of claim 21 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469